Citation Nr: 1008408	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-08 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of fifty 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking a disability evaluation in excess of 
50 percent for his service-connected PTSD, and the record 
reflects that he has received his psychiatric treatment 
exclusively from VA facilities.  However, the most recent VA 
treatment of record was associated with the Veteran's file in 
July 2006, the Veteran's most recent VA examination assessing 
the severity of his PTSD is April 2006, and the contentions 
are that the condition is deteriorating.   

More current VA treatment records should be obtained, and the 
Veteran should undergo a current examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA 
medical records of his treatment for PTSD 
from July 2006 to the present.

2.  Next, the Veteran should be scheduled 
for an appropriate VA examination to 
determine the current severity of his 
PTSD.  The examination report also should 
include the examiner's opinion as to 
whether the Veteran's PTSD renders the 
Veteran unemployable.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and such review should be 
noted in the examination report.

3.  Then, re-adjudicate the Veteran's 
claim.  If the action remains adverse to 
the Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond. 
Thereafter, the case should be returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board s appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


